Citation Nr: 1014248	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  04-35 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1986 to June 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that rating decision, the RO granted service 
connection for bilateral hearing loss, assigning a 
noncompensable (0 percent) rating.  The Veteran perfected an 
appeal of the rating assigned.

In December 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is associated with the claims file.  In August 2008, this 
matter was remanded for further development.  In August 2009, 
this matter was again remanded for further development.  
After review of the subsequent development, the Board finds 
that the directives contained in the Board remands have been 
substantially complied with and the appeal is ripe for 
adjudication upon the merits.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate her claim and has been 
notified of what evidence she should provide and what 
evidence VA would obtain.

2.  In VA audiological testing, the Veteran has had hearing 
loss in the right ear with a Roman numeral designation of I 
and hearing loss in the left ear with a Roman numeral 
designation of II, using the most severe VA readings of 
record.




CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.16, 4.85, Diagnostic Code 6100, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

During the pendency of this appeal, the Veteran was issued 
VCAA notification letters in July 2003 and March 2006.  The 
Board finds that these notification letters satisfied the 
notification requirements regarding this claim stemming from 
a claim for service connection.  In this letter, she was 
informed about the information and evidence not of record 
that is necessary to substantiate her claim; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  
The Veteran was also informed of the evidence and information 
needed to substantiate a disability rating and effective 
date, as outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 VCAA letter was issued after the RO decision that is the 
subject of this appeal.  The Appeals Management Center (AMC) 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claim, as demonstrated 
by the March 2007 and February 2010 supplemental statements 
of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006).  As the supplemental statements of the case complied 
with the applicable due process and notification requirements 
for a decision, they constitute readjudication decisions.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  

Neither the Veteran, nor her representative, have indicated 
any prejudice caused by the timing error.  See Shinseki v. 
Sander,  S. Ct. 1696 (April 21, 2009); see also Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of file includes the 
report of the November 2009 VA audiological examination 
obtained upon Board remand.  The Board finds the examinations 
of record are adequate for rating purposes.  See 38 C.F.R. 
§§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran has challenged the initial noncompensable 
disability rating by seeking appellate review.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  Separate ratings 
may be assigned for separate periods of time based on the 
facts found, a practice known as "staged" rating.  
Fenderson, 12 Vet. App. at 126.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Diagnostic Code 6100, located in 38 C.F.R. § 4.85, sets out 
the criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Under Table VI, a Roman numeral 
designation (I through XI) for hearing impairment is found 
based on a combination of the percent of speech 
discrimination scores and the puretone threshold average.  
38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a 
Roman numeral designation solely on the puretone threshold 
average, when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. § 4.85(c).  The puretone threshold average is the 
sum of the puretone threshold at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman 
numeral designations determined using Table VI or Table VIA 
are combined using Table VII to find the percentage 
evaluation to be assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.  

Factual Background

The Veteran contends that her hearing loss disability 
warrants a compensable rating.  The Veteran asserted at the 
Board hearing that her hearing had worsened.  On the basis on 
this assertion, the Board obtained an updated VA examination.  
The Board is cognizant that there is also a private 
audiological test dated in November 2001, but there is no 
indication that the speech discrimination test administered 
was the Maryland CNC, as required by 38 C.F.R. § 4.85.  Thus, 
this test is not adequate for rating purposes.  Further, this 
test was administered prior to the effective date of service 
connection.

In the December 2007 Board hearing, the Veteran testified 
that the hearing loss affected her ability to teach and had 
interfered with previous employment.  She was not currently 
employed.  In her notice of disagreement, she wrote that she 
had lost one job "at least" due to the hearing loss.  She 
also indicated that the hearing loss greatly affected her 
employability.

The claims file also contains records from the Social 
Security Administration (SSA).  These records contain the 
finding that the Veteran should avoid concentrated noise 
levels.  The clinician completing an evaluation of the 
Veteran determined that there was no communication 
limitations.  On the disability determination and transmittal 
sheet, the Veteran was noted to have a moderate neurosensory 
hearing loss as her secondary diagnosis.  The Veteran was 
determined not to be disabled as of this August 2003 
document.  Although there was further development in the SSA 
case, there is no indication that the Veteran has since been 
determined to be disabled by SSA.  In an unappealed February 
2005 rating decision, the RO denied entitlement to total 
disability based on individual unemployability (TDIU).

The Veteran had undergone an initial VA examination in July 
2003.  The examiner noted that the claims file were not 
available for review.  The Veteran reported that she had the 
greatest difficulty hearing when she was in groups or she was 
not facing the speaker.  

In this examination, the puretone thresholds were recorded as 
follows:

HERTZ

1000
2000
3000
4000
RIGHT
55
55
50
25
LEFT
55
60
50
25

Thus, the average threshold in the right ear was 46 and 48 in 
the left ear.  The Veteran had Maryland CNC test scores of 92 
percent bilaterally.  The Veteran reported prior use of a 
hearing aid but indicated that the hearing aid had caused an 
ear infection.

In August 2008, the Board remanded to obtain an updated VA 
examination based on the Veteran's assertion that the 
disability had worsened.  The Board remanded the appeal again 
in August 2009, finding that although the Veteran had failed 
to report to the examination scheduled pursuant to the August 
2008 remand, the notice of this examination was sent to an 
incorrect address.

The new examination was rescheduled for November 2009 and the 
Veteran attended.  After review, the Board finds that this 
examination is adequate to satisfy the directives of the 
Board remand and is adequate for rating purposes.  The 
examiner noted review of the claims file.  The Veteran's 
chief complaint was bilateral hearing loss present since 
service, and situation of greatest difficulty was 
understanding in presence of competing noise.

Puretone thresholds were recorded as follows:

HERTZ

1000
2000
3000
4000
RIGHT
45
50
35
40
LEFT
45
45
35
30

Thus, the average threshold in the right ear was 43 and 39 in 
the left ear.  The examiner reported two sets of Maryland CNC 
test scores.  The ones first listed were 96 percent 
bilaterally.  She wrote that she used live voice to present 
stimuli as the Veteran's latency of responses was questioned.  
She then wrote that the recorded Maryland CNC word list was 
92 percent in the right ear and 88 percent  in the left.  
Diagnosis was mild sensorineural hearing loss.  She further 
wrote that the Veteran's results in the present examination 
were slightly poorer than her discharge audiogram but 
revealed essentially a mild sensorineural hearing loss in 
both ears.

Analysis

The VA audiological testing results outlined above do not 
show that the Veteran has an exceptional pattern of hearing 
impairment as defined by 38 C.F.R. § 4.86.  That is, these 
examinations outlined above show neither a puretone threshold 
of 55 or higher in the four specified frequencies nor a 
puretone threshold of 30 decibels or less at 1000 Hertz and 
70 or more decibels at 2000 Hertz.  Further, the examiners 
completing the VA examinations of record did not certify that 
the use of the speech discrimination test was not 
appropriate.  See 38 C.F.R. § 4.85(c).  Therefore, only 
Tables VI and VII will be used.  As noted, these two VA 
examinations are the only examinations of record adequate for 
rating purposes.  See 38 C.F.R. § 4.85(a).  

Based on the ambiguity in the November 2009 VA examination 
report regarding whether the second list of speech 
discrimination scores were adequate for rating, even if 
apparently questioned, the Board will evaluate both sets of 
discrimination scores.  Using the audiological testing 
results from these examinations and Table VI, located in 
38 C.F.R. § 4.85, the Veteran's hearing had a numeric 
designation of I in the right ear, evaluating all results in 
the reports.  In the left ear, however, using the second set 
of discrimination scores, the numeric designation is II.  

Under Table VII, also located in 38 C.F.R. § 4.85, the 
numeric designation of I and II intersect at a point that 
indicates a 0 (noncompensable) percent rating.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  In this case, based upon the 
audiological examination results of record, the Veteran's 
hearing loss is simply not of sufficient severity to warrant 
a schedular compensable rating.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  The 
Court's rationale in requiring an examiner to consider the 
functional effects of a Veteran's hearing loss disability 
involves the potential application of 38 C.F.R. § 3.321(b) in 
considering whether referral for an extra-schedular rating is 
warranted.  Specifically, the Court noted that, "unlike the 
rating schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

In this regard, the examination reports of record document 
the Veteran's assertions of impairment in her daily life 
caused by the hearing loss disability, as outlined above.  
Further, the Veteran testified regarding the functional 
impairment she experiences at her December 2007 Board 
hearing.

Therefore, as the record contains evidence of functional 
impairment as recorded in the VA examination reports and the 
Board transcript, the Board finds there is no prejudice that 
results to the Veteran in that the functional effects of her 
hearing loss disability are adequately addressed by the 
record.  That is, the record contains a full description by 
the Veteran of the functional impact.  Thus, the evidence of 
record is sufficient for the Board to consider whether 
referral for an extra-schedular rating is warranted under 38 
C.F.R. § 3.321(b).

Regarding extra-schedular consideration, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), the 
Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
whether the Veteran raised them or not, including 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The Veteran has asserted that she has lost at 
least one job due to her hearing loss and has testified that 
she can not teach children due to her hearing limitations.  
At the time of the hearing, she described her work history 
and noted that she was currently unemployed.  Review of the 
evidence, to include the SSA records and medical records, 
however, does not reveal an exceptional or unusual disability 
picture.  The criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).  

Further, entitlement to TDIU was denied and not appealed, and 
the Veteran has not asserted complete unemployability due to 
the hearing loss disability.  Thus, further consideration of 
entitlement to TDIU is not required.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
Veteran's claim for an initial compensable rating for 
bilateral hearing loss must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


